Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        DETAILED ACTION
                                          Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness- type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).3. Claims 1, 8, 15 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1, 8, 15 of US Patent 10,885,592 herein the *592 patent.4. Although the conflicting claims are not identical, they are not patentably distinct from each other.Claims 1,8,15 of the *874 patent recite similar limitations to claims 1, 8, 15 of the instant application. However in the instant application, the “risk information” is akin to the “risk score” and the “updating of risk information” of the instant invention is akin to “adjusting the risk score” of the *874 patent.
5. However it would have been obvious to a person of ordinary skill in the art to modify claims 1,8,15 of the instant invention by substituting “the risk information” with the “risk score” of the *874 patent, since, the claims of the present application and the claims recited in the *874 patent document indeed do perform a similar function. 

                                      Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system, method and computer readable medium which are one of the statutory categories of invention. (Step 1: YES).
Claim 1 recites the limitations of:  
           at least one processor; and
memory storing instructions that, when executed by the at least one processor, cause the route analysis computer system to:
receive, from a computing device associated with a user travelling within a vehicle, a biometric signal representative of a level of unease or alertness being experienced by the user during a subjective risk event on a road segment;
determine, based on biometric signal, a level of subjective risk for the road segment;
update risk information based on the level of subjective risk for the road segment;
generate, based on the risk information, a route comprising one or more road segments having a predetermined level of subjective risk along the route;
display, via a vehicle display device, indication of levels of subjective risk of the one or more road segments of the route; and
overlay, on a digital map, the indication of the levels of subjective risk of the one or more road segments of the route over geographic information associated with the one or more road segments of the route.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a fundamental economic practice (mitigating risk),   (mitigating risk for a driver travelling through a road segment ),  (e.g., receive, a biometric signal representative of a level of unease or alertness being experienced by the user during a subjective risk event on a road segment; determine, a level of subjective risk for the road segment; update risk information based on the level of subjective risk for the road segment; generate, based on the risk information, a route comprising one or more road segments having a predetermined level of subjective risk along the route; display, indication of levels of subjective risk of the one or more road segments of the route; and overlay, the indication of the levels of subjective risk of the one or more road segments of the route over geographic information associated with the one or more road segments of the route)
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea. Claims 8, 15 are abstract for similar reasons.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 1 includes the following additional elements:
-Processor
-Memory
-Digital map
The processor, memory and digital map are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.
Claims 8, 15 are directed to an abstract idea without a practical application for similar reasons.
 (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. Claims 8&15 are not patent eligible for similar reasons.
 (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-7, 9-14, 16-20 which further define the abstract idea that is present in their respective independent claims 1,8,15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-7, 9-14, 16-20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.

                                              Claim Rejections- 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-6, 8-13, 15-20 are being rejected under 35 U.S.C 103(a) as being unpatentable over US Patent 8,620,575 to Vogt et al, herein Vogt in view of WO 2016/028228 to ONG et al, herein ONG and further in view of US 8,606,512 to Bogovich et al, herein Bogovich.
	Regarding claim 1, Vogt discloses: 
 A route analysis computer system, comprising:
	at least one processor; and
	memory storing instructions that, when executed by the at least one processor, cause the route analysis computer system to (At least: column 3: lines 1-14; column 10: lines 51-61);
receive, from a computing device associated with a user travelling within a vehicle, a biometric signal representative of a level of unease or alertness being experienced by the user during a subjective risk event on a road segment (At least: column 4: lines 40-59; column 10: lines 51-61, 65-67);
	determine, based on biometric signal, a level of subjective risk for the road segment (At least: column 4: lines 41-63).
Vogt does not disclose, ONG discloses:
        update risk information based on the level of subjective risk for the road segment (At least: Abstract).
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify Vogt’s invention to include update risk information based on the level of subjective risk for the road segment in order to ensure that driver behaviors are considered to adequately model and quantify the risk profile of drivers in a meaningful manner (ONG: page 2: lines 33-34, page 3, lines 1-3).
	Vogt further discloses
generate, based on the risk information, a route comprising one or more road segments having a predetermined level of subjective risk along the route (At least: Abstract; column 4: lines 24-37, 59-63).
	display, via a vehicle display device, indication of levels of subjective risk of the one or more road segments of the route (At least: column 3: lines 1-8; column 4: lines 39-58.
Vogt does not disclose, Bogovich discloses:
overlay, on a digital map, the indication of the levels of subjective risk of the one or more road segments of the route over geographic information associated with the one or more road segments of the route (At least: column 7: lines 23-28)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vogt’s invention to include overlay, on a digital map, the indication of the levels of subjective risk of the one or more road segments of the route over geographic information associated with the one or more road segments of the route in order to ensure that the risks associated with driving are mitigated (Bogovich: column 1: lines 33-38).
	Regarding claim 2, Vogt discloses the route analysis computer system of claim 1. Vogt further discloses wherein the one or more road segments of the route alternate between periods of a higher level of subjective risk and periods of a lower level of subjective risk (At least: column 3: lines 25-30; column 7: lines 32-37).
	Claims 9,16 are being rejected using the same rationale as claim 2.
	Regarding claim 3, Vogt discloses the route analysis computer system of claim 1.  Vogt further discloses wherein the route is associated with a level of subjective risk that is higher than a minimized level of subjective risk (column 6: lines 60-67; column 7: lines 21-37).
	Claims 10,17 are being rejected using the same rationale as claim 3.
	Regarding claim 4, Vogt discloses the route analysis computer system of claim 1. Vogt further discloses wherein the receiving the biometric signal comprises receiving sensor data produced by a biometric sensor (At least:  column 4: lines 45; column 10: lines 39, 65).
	Claims 11,18 are being rejected using the same rationale as claim 4.

	Regarding claim 5, Vogt discloses the route analysis computer system of claim 4. Vogt does not disclose, ONG discloses wherein the biometric sensor comprises one or more a blood pressure sensor or a heartrate sensor (At least: page 11: lines 30-35; page 17: lines 34).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vogt’s invention to include wherein the biometric sensor comprises one or more a blood pressure sensor or a heartrate sensor in order to ensure that by using a dynamic parameter (the blood pressure, heart rate), the risk factor can be properly calculated (ONG: page 11: lines 20-31). 

	Claims 12,19 are being rejected using the same rationale as claim 5.

	Regarding claim 6, Vogt discloses the route analysis computer system of claim 4. Vogt does not disclose, ONG discloses wherein the biometric sensor comprises one or more a video camera or an infrared sensor (At least: page 33: 19-23): 

    PNG
    media_image1.png
    456
    898
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vogt’s invention to include wherein the biometric sensor comprises one or more a video camera or an infrared sensor in order to ensure that the levels of fatigue and stress of the driver can be determined (ONG: page 33: lines 23-25).
	Claims 13,20 are being rejected using the same rationale as claim 6.
Regarding claim 8, Vogt discloses: 
 A method, comprising:
	receiving, by a route analysis computer system and from a computing device associated with a user travelling within a vehicle, a biometric signal representative of a level of unease or alertness being experienced by the user during a subjective risk event on a road segment (At least: column 4: lines 40-59; column 10: lines 51-61, 65-67);
	determining, based on biometric signal, a level of subjective risk for the road segment (At least: column 4: lines 41-63).
Vogt does not disclose, ONG discloses:
        updating risk information based on the level of subjective risk for the road segment (At least: Abstract).
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify Vogt’s invention to include updating risk information based on the level of subjective risk for the road segment in order to ensure that driver behaviors are considered to adequately model and quantify the risk profile of drivers in a meaningful manner (ONG: page 2: lines 33-34, page 3, lines 1-3).
	Vogt further discloses
generating, based on the risk information, a route comprising one or more road segments having a predetermined level of subjective risk along the route (At least: Abstract; column 4: lines 24-37, 59-63).
	displaying, via a vehicle display device, indication of levels of subjective risk of the one or more road segments of the route (At least: column 3: lines 1-8; column 4: lines 39-58.
Vogt does not disclose, Bogovich discloses:
overlaying, on a digital map, the indication of the levels of subjective risk of the one or more road segments of the route over geographic information associated with the one or more road segments of the route (At least: column 7: lines 23-28)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vogt’s invention to include overlaying, on a digital map, the indication of the levels of subjective risk of the one or more road segments of the route over geographic information associated with the one or more road segments of the route in order to ensure that the risks associated with driving are mitigated (Bogovich: column 1: lines 33-38).

Regarding claim 15, Vogt discloses:
One or more non-transitory computer-readable media storing instructions that, when executed by a route analysis computer system comprising at least one processor and memory, cause the route analysis computer system to (At least: column 9: lines 10-21): 
receive, from a computing device associated with a user travelling within a vehicle, a biometric signal representative of a level of unease or alertness being experienced by the user during a subjective risk event on a road segment (At least: column 4: lines 40-59; column 10: lines 51-61, 65-67);
	determine, based on biometric signal, a level of subjective risk for the road segment (At least: column 4: lines 41-63).
Vogt does not disclose, ONG discloses:
        update risk information based on the level of subjective risk for the road segment (At least: Abstract).
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify Vogt’s invention to include update risk information based on the level of subjective risk for the road segment in order to ensure that driver behaviors are considered to adequately model and quantify the risk profile of drivers in a meaningful manner (ONG: page 2: lines 33-34, page 3, lines 1-3).
	Vogt further discloses
generate, based on the risk information, a route comprising one or more road segments having a predetermined level of subjective risk along the route (At least: Abstract; column 4: lines 24-37, 59-63).
	display, via a vehicle display device, indication of levels of subjective risk of the one or more road segments of the route (At least: column 3: lines 1-8; column 4: lines 39-58.
Vogt does not disclose, Bogovich discloses:
overlay, on a digital map, the indication of the levels of subjective risk of the one or more road segments of the route over geographic information associated with the one or more road segments of the route (At least: column 7: lines 23-28)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vogt’s invention to include overlay, on a digital map, the indication of the levels of subjective risk of the one or more road segments of the route over geographic information associated with the one or more road segments of the route in order to ensure that the risks associated with driving are mitigated (Bogovich: column 1: lines 33-38).

3.	Claims 7,14 are being rejected under 35 U.S.C 103(a) as being unpatentable over Vogt in view of ONG and Bogovich and further in view of US 2011/01611 to Peak et al, herein Peak.
	Regarding claim 7, Vogt discloses the route analysis computer system of claim 1.  Vogt does not disclose, Peak discloses wherein the indication comprises one or more of a first color associated with a high level of subjective risk or a second color associated with a low level of subjective risk (At least: [0043]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vogt’s invention to include wherein the indication comprises one or more of a first color associated with a high level of subjective risk or a second color associated with a low level of subjective risk in order to ensure that an accurate trip risk score is calculated (Peak:[0043]).
	Claim 14 is being rejected using the same rationale as claim 7.

                                                            CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 302-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        5/21/2022